DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 02 May 2021, have been entered in full.  Claims 2, 6, 7, 18-19, 22-24 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 9-11, 16-17, 20-21 are canceled.  Claims 1, 3-5, 8, 12-15  are under examination.

		MATTER OF RECORD
MPEP 714 AMENDMENT, II. MANNER OF MAKING AMENDMENTS UNDER 37 CFR 1.121 Section C. Amendments to the Claims teaches:  Status Identifiers: The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended. See paragraph (E) for acceptable alternative status identifiers. 
	In the instant case, the claims do not have the correct status identifiers. Claims 2, 6, 7, 18-24 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group (or species)(see previous Office Action, 11/02/21; page 3). 

Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 02 May 2022) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits.

Withdrawn Objections And/Or Rejections
	The specification is in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations.
The objection to the disclosure, as set forth at page 4 of the previous Office Action (02 November 2021), is withdrawn in view of the amendment (02 May 2022).
The objection to the drawings, as set forth at page 5 of the previous Office Action (02 November 2021), is withdrawn in view of the amendment (02 May 2022).
	The rejection to claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as set forth at pages 6-7 of the previous Office Action (02 November 2021), is withdrawn in view of the amendment (02 May 2022).
	The rejection to claims 1, 3-5, 8, 12-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, scope of enablement, as set forth at pages 7-16 of the previous Office Action (02 November 2021), is withdrawn in view of the amendment (02 May 2022).

Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 8, 12-17 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The basis for this rejection is set forth at pages 16-20 of the previous Office Action (02 November 2021).
Applicant disagrees with the Action's assertion that claims 1, 3-5, 8, and 12-17 do not comply with the written description requirement. Applicant contends that recitation of 100% sequence identity of the claimed antibody-like binding proteins does not align with current Office policy for the examination of claims for compliance with the written description under 35 U.S.C § 112(a).  Applicant argues that claims 1 and 6, as amended, are directed to antibody-like binding protein comprising two or three polypeptides, wherein the CDR sequence, Fc, and/or Fc2 are recited in the claims. Applicant argues that in amended claims 1 and 6, each polypeptide of the antibody-like binding protein is defined by 6 CDRs, "which are known to be responsible for much of the antigen binding”. Applicant cites USPTO Biotech/Chemical Partner Meeting slide 24, September 17, 2020. 
Applicant contends that claims 1 and 6, as amended, comply with the written description requirement, because the function of the claimed antibody-like binding proteins (i.e. binding to CD3 or CD123) is correlated to a structure recited in the claims (i.e., CDR sequences). Applicant contends that one skilled in the art would be able to immediately envision other antibody-like binding proteins having different framework and constant regions, but which retain antigen binding activity as recited in the claims. Applicant cites M.P.E.P. § 2163(II)(A)(3)(a)(ii). 
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. 
	1.  As noted above, Claims 1, 3-5, 8, 12-15  are under examination. Claim 6 is withdrawn and thus will not be discussed. 
	2.  The Fc2 of Formula  [IV] and the Fc of Formula [III] still fail to provide written description as they read on variants with no structure-function correlation. This is because SEQ ID NO:70 (Fc2) and SEQ ID NO:68 (Fc) teach particular amino acid residues but not the amino acid position of said amino acid residues. 
For example, SEQ ID NO:70 comprises 226 amino acids. Claim 1 recites, “a Fc2 comprising the amino acid sequence set forth in SEQ ID NO:70; wherein X1 is Y, X2 is S, X3 is T, X4 is l, X5 is Y, X6 is H and X7 is Y…..” 
The limitation “wherein X1 is Y” reads on a Y being placed at any amino acid position in SEQ ID NO:70. The claim fails to teach the amino acid position where Y is being placed in SEQ ID NO:70. The same holds true X2, X3, X4, X5, X6 and X7.
	As was stated in the previous Office Action, Chen et al. teach that the antibody’s constant region plays a crucial role, much of which is mediated through interaction of Fc with Fc gamma receptors (FcgRs). Chen et al. teach that Fc endows IgG antibodies with effector functions, which include antibody dependent-cellular cytotoxicity (ADCC) and complement-dependent cytotoxicity (CDC). Chen et al. teach that binding of the antibody Fc-hinge region to Fc gamma receptors (FcgRs) has been shown to exert a profound impact on antibody function and in vivo efficacy. (Frontiers in Immunology, Volume 10, Article 292, pages 1-13; February 2019).
	The antibody-like binding proteins of the present invention are in the CODV format, which refers to cross-over dual variable (CODV) configuration of bispecific antibodies or multispecific antibodies. Steinmetz et al. (Reference submitted by Applicant) teach Fc regions in cross-over-dual variable Ig-like proteins (CODV-Ig).  Steinmetz et al. teach that CODV-Igs retain intrinsic IgG functions.  Steinmetz et al. teach that superposition and comparison of the crystal structure of IgG1 or the model of CODV-IgIL4xIL13/IL4/IL13 with the crystal structure of the FcgR/Fc complex indicate that the binding mode of the FcgRs is unchanged.  Steinmetz et al. teach that they evidence the potential of CODV architecture to achieve ADCC in vivo by tethering effectors cells to target cells. Steinmetz et al. teach that IgG antibodies elicit CDC by activating the classical pathway of the complement cascade via binding to C1 complex.  Steinmetz et al. teach that they show that the bispecific Ig format potentially increases therapeutic benefit by antigen-promoted CDC in specific indications. (page 871, 2nd full paragraph-page 872)(Steinmetz et al. CODV-Ig, a universal bispecific tetravalent and multifunctional immunoglobulin format for medical applications. MABs Volume 8,  No. 5:867-878, 2016).
	The specification fails to show a structure-function correlation for the claimed genus of Fc domains, which allow for particular amino acid residues to be placed at any position in SEQ ID NO:70 (Fc2) or SEQ ID NO:68 (Fc). The art teaches that the Fc region is critical to therapeutic function. The artisan cannot envision all of the possible Fc2 and Fc molecules that have ADCC and/or CDC activity. There is no disclosure of a correlation between function and structure of the Fc2 and Fc domains beyond those disclosed in the Examples. 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 12-17 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albrecht et al. (US 201 8/0222987; published 9/9/18, priority date 1/23/15). 
The applied reference have common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	The basis for this rejection is set forth at pages 20-21 of the previous Office Action (02 November 2021).
	Applicant states that the Albrecht application, lists inventors Albrecht, Barriere, Beil, Beninga, Carrez, Guerif, Kroll, Lange, Lemoine, Leuschner, Rao, Schneider, Wetzel, and Wonerow. 
Applicant states that the instant application, lists inventors Albrecht, Beil, Beninga, Kroll, Lange, Leuschner, Rao, Schneider, Wonerow, and Guerif.   Applicant contends that Albrecht is not prior art, as all of the named inventors on the instant application were also named inventors on the Albrecht application. 
Secondly, Applicant argues that both Albrecht and the current application have a common Applicant in Sanofi, and as of the effective filing date of the instant application, the subject matter disclosed in both applications was owned by Sanofi by virtue of the inventors’ obligation to assign their rights to Sanofi. Applicant cites M.P.E.P. § 717. Applicant contends that Albrecht does not constitute prior art to the instant application as a "disclosure made in a U.S. patent, U.S. patent application publication, or WIPO published application shall not be prior art to a claimed invention under 35 U.S.C. § 102(a)(2) if, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person." 
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.
	1. The applied art is US Patent Application 2018/0222987, which lists the following inventors:  Albrecht, Barriere, Beil, Beninga, Carrez, Guerif, Kroll, Lange, Lemoine, Leuschner, Rao, Schneider, Wetzel  and Wonerow. 
The instant application lists the following inventors: Albrecht, Beil, Beninga, Guerif, Kroll, Lange, Leuschner;  Rao, Schneider and Wonerow.
102(a)(2) precludes a patent if, before the effective filing date of a claimed invention, the claim invention was described in a U.S. Patent, a U.S. Patent Application Publication or a WIPO published PCT (international application) that designates the United States, that names a different inventive entity and was effectively filed before the effective filing date of the claimed invention.  
In the instant case, the applied art US 2018/0222987, names a different inventive entity because it list Barriere, Carrez, Lemoine and Wetzel. These inventors are not listed as inventors on the instant application. 
2.  Applicant’s arguments regarding MPEP 717 are not found persuasive. MPEP 717.02(a) Invoking the Prior Art Exception under 35 U.S.C. 102(b)(2)(c) [R-10.2019]B. Requirements to Establish Common Ownership teaches: “The requirement for common ownership not later than the effective filing date of the claimed invention is intended to preclude obtaining ownership of the disclosed subject matter after the effective filing date of the claimed invention in order to except that subject matter as prior art by invoking a prior art exception. A statement of present common ownership is not sufficient”.  
“The question of whether common ownership exist no later than the effective filing date of the claimed invention is to be determined on the facts of the particular case in question. Actual ownership of the disclosed subject matter and the claimed invention by the same individual(s) or organization(s) or a legal obligation to assign both the disclosed subject matter and the claimed invention to the same individual(s) or organization(s)/business entity(ies) must be in existence not later than the effective filing date of the claimed invention in order for the 35 U.S.C. 102(b)(2)(C) exception to apply to the disclosed subject matter. A moral or unenforceable obligation would not provide basis for common ownership.”
	“Applications and subject matter disclosed in references (whether patents, patent applications, or patent application publications) will be considered by the Examiner to be owned by, or subject to an obligation of assignment to the same person, not later than the effective filling date of the claimed invention, if the Applicant(s) or patent owner(s) make(s) a statement to the effect that the application and the disclosed subject matter were, not later than the effective filing date for the claimed invention, owned by or subject to an obligation of assignment to the same person. Such a statement is sufficient to establish common ownership of, or an obligation for assignment to the same person(s) or organization(s) for the purpose of 35 U.S.C. 102(b)(2)(C). The Applicant(s), patent owner(s), or the representative(s) of record have the best knowledge of the ownership of their application(s) and reference(s) and their statement of such is sufficient because of their paramount obligation of candor and good faith to the USPTO.”
	“The statement concerning common ownership should be clear and conspicuous (e.g., on a separate paper) to ensure the Examiner notices the statement.  For example, an attorney or agent of record receives an Office Action for Application X in which all the claims are rejected based upon subject matter disclosed in Patent A (either alone or in combination with other references) wherein Patent A is only available as prior art under 35 U.S.C. 102(a)(2). In response to the Office Action, the attorney or agent of record for Application X states, in a clear and conspicuous manner, that: Application X and Patent A were, not later than the effective filing date of the claimed invention in Application X, owned by Company Z”. 
	“This statement alone is sufficient to invoke the prior art exception under 35 U.S.C. 102(b)(2)(C). Once common ownership is established, the subject matter disclosed in Patent A may not be used in a rejection under 35 U.S.C. 102 or 35 U.S.C 103 against the claims of Application X. Patent A, however, could still be used as the basis for a double patenting rejection, if appropriate”
	In the instant case, the Examiner notes that Applicant does not make the statement, “Application 16/318,599 and US Patent Application Publication 2018/0222987 were, not later than the effective filing date of the claimed invention in Application 16/318,599, owned by Sanofi”. 
	The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 8, 12-17 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13, 18-22 of U.S. Patent No. 10,906,978. The basis for this rejection is set forth at pages 22-25 of the previous Office Action (02 November 2021).
	Applicant states that they acknowledge the rejection of claims 1, 3, 4, 8, and 12-17 on the ground of non-statutory double patenting over the '978 patent and elects to address this ground of rejection upon notification that all other conditions for patentability have been met and the pending claims of the instant application are otherwise in condition for allowance.
     	Applicant’s arguments have been fully considered but are not found persuasive. Applicant’s attention is respectfully directed to M.P.E.P. § 804(I)(B)(1), which states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.
Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. (emphasis added)
Accordingly, the rejection is maintained and is expressly not held in abeyance.

NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, “An antibody-like binding protein that binds specifically to human CD3e and human CD123, comprising two polypeptide chains that form two antigen-binding sites, wherein one polypeptide chain has a structure represented by the formula [IV]:
 VD-L1-VD2-L2-CL-L5-Fc2 [IV] 
and one polypeptide chain has a structure represented by the formula [III]: 
VD3-L3-VD4-L4-CH1-Fc [III] 
wherein: (a) the polypeptide of formula [IV]  comprises:
a CDR1-L comprising the amino acid sequence set forth in SEQ ID NO: 48; a CDR2-L comprising the amino acid sequence WAS; a CDR3-L comprising the amino acid sequence set forth in SEQ ID NO: 49; a CDR4-L comprising the amino acid sequence set forth in SEQ ID NO: 11; a CDR5-L comprising the amino acid sequence KVS; a CDR6-L comprising the amino acid sequence set forth in SEQ ID NO: 8….and 
(b) the polypeptide of formula [III] comprises:
a CDR1-H comprising the amino acid sequence set forth in SEQ ID NO: 50; a CDR2-H comprising the amino acid sequence set forth in SEQ ID NO: 53; a CDR3-H comprising the amino acid sequence set forth in SEQ ID NO: 51; a CDR4-H comprising the amino acid sequence set forth in SEQ ID NO: 5; a CDRS-H comprising the amino acid sequence set forth in SEQ ID NO: 6; a CDR6-H comprising the amino acid sequence set forth in SEQ ID NO: 7…”
The instant claim is indefinite because it fails to define the structures of formula [IV] and Formula [III] and how it relates to the CDRs, as currently amended. 
For example, how do VD and VD2 relate to CDR1-L through CDR6-L (i.e. SEQ ID NOs: 48, WAS, 49, 11, KVS and 8) in Formula IV. 
How do VD3 and VD4 relate to CDR1-L through CDR6-L (i.e. SEQ ID NOs: 50, 53, 51, 5, 6 and 7) in Formula III. 
The metes and bounds of the instant claim cannot be determined. 

Conclusion
		No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        7/28/2022